Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 1 of 20




    SUPREME COURT OF THE STATE OF NEW YORK                               Index No.: 3O’r~i~!l~)
    COUNTY OF ONONDAGA
                                  ~-—A                                   Plaintiffdesignates
    SARAH POWERS-BARNHARD,                                               ONONDAGA COUN’I’V
                                                                         As place of trial.
                                 P!aint~ff
                                                                         The basis of venue is the
                                                                         place where the incident
                  -against   -                                           occurred.

                                                                                  SUMMONS
   RICK BUTLER, CHERYL BUTLER, CLV, INC.                                Plaintiff’s residence is II.
   dlb/a SPORTS PERFORMANCE VOLLEYBALL                                  Oak View Circle, ron
   CLUB and GREAT LAKES CENTER, and                                     Vedra Beach, FL 32G82.
   U.S.A. VOLLEYBALL,

                                 Defendants.
                       -----     -           —    —          x
   To the above-named defendant (s):

    YOU ARE HEREBY SUMMONED to answer the complaint in this action and to ser’.e a
   copy of your answer or, if the complaint is not served with this summons, to serve a noti~        ~‘


   appearance, on the Plaintiffs’ Attorneys within 20 days after the service of this surnn,on~,.
   exclusive of the day of service (or within 30 days after the service is complete if this Summons
   is not personally delivered to you within the State of New York): and in case your failure ~n
   appear or answer, judgement will be taken for the relief demanded herein.

   A COPY OF THIS SUMMONS WAS FILED WITH THE CLERK OF THE COUR ~.
   ONONDAGA COUNTY ON %j2~1°~    IN COMPLIANCE WITH CPLR §~365(~.
   AND 306(a).

   Dated: New York, New York
          August 21, 2019

                                                       MERSON LAW, PLLC



                                                       By:              ~7Y~
                                                             Jordan K. Merson
                                                             Attorney for Plaintiff
                                                             150 East 58th Street 34th Floor
                                                             New York, New York 10155
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 2 of 20




    TO:

    RICK BUTLER
    2433 Glenforci Drive
    Aurora, IL 60502

   CHERYL BUTLER
   2433 Glenford Drive
   Aurora, IL 60502

   GLV, INC. dlbla SPORTS PERFORMANCE VOLLEYBALL CLUB
   and GREAT LAKES CENTER
   579 North Oakhurst Drive
   Aurora, IL 60502

   U.S.A. VOLLEYBALL
   4065 Sinton Road, Suite 200
   Colorado Springs, CO 80907
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 3 of 20



    SUPREME COURT OF THE STATE OF NEW YORK                               Index No.: O1~tS’2(i I
    COUNTY OF ONONDAGA
               —--—------               x              —


    SARAH POWERS-BARNHARD,

                                      P!aintjff
                   -against    -                                                VERIFIED
                                                                                COMPLAINT
    RICK BUTLER, CHERYL BUTLER, GLV, INC.
    d/b/a SPORTS PERFORMANCE VOLLEYBALL
    CLUB and GREAT LAKES CENTER, and
    U.S.A. VOLLEYBALL,

                                     Defendants,
        —---         —             —------         —




           Plaintiff SARAH POWERS-BARNHARD by and through her counsel Merson I .aw.

   PLLC, as and for her Complaint in this action against defendants RICK BUTLER, CHERYL

   BUTLER, GLV, INC. d/b/a SPORTS PERFORMANCE VOLLEYBALL CLUB and

   GREAT LAKES CENTER, and U.S.A. VOLLEYBALL hereby alleges the following:

                                          NATURE OF THE CLAIMS

       1. This is the case of SARAH POWERS-BARNHARD, a rising top-ranked high school

   volleyball player at Sports Performance Volleyball Club, who was subjected to sexual.

   emotional, and physical abuse from Defendant RICK BUTLER while she was a member of

   Sports Performance Volleyball Club, attended volleyball training sessions, and attended

   volleyball team meetings.

      2. Defendant RICK BUTLER was an owner and instructor of Sports Performance

  Volleyball Club in Aurora, Illinois. Mr. Butler was an agent, servant, and/or employee of

  Sports Performance Volleyball Club and used his position of power to sexually assault Ms.

  Powers-Barnhard. Upon information and belief~ it was known among the volleyball conulnmitv

  and the girls at the volleyball club that Mr. Butler was a sexual predator.
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 4 of 20



          3. Despite Mr. Butler’s reputation as a sexual predator to young girls, he continued to he a

     volleyball coach under the supervision and control of Sports Performance Volleyball Club and

     U.S.A. Volleyball.

         4. Sports Performance Volleyball Club andJor U.S.A. Volleyball knew or should have

    known that Mr. Butler was sexually abusing girls and/or had the propensity to do so.

         5. In approximately 1981, Rick Butler instructed Sarah Powers-Barnhard to go to the

    upstairs dorm building lounge to see him because she was in trouble. At the time Ms. Barnhard

    was sixteen years old. There Rick Butler told Ms. Powers-Barnhard that if she wanted to

    achieve all of her goals and dreams of being a professional volleyball player, she needed to

    understand that she needed to follow him blindly. Then, Rick Butler kissed, fondled, and

   groped Ms. Powers-Barnhard.

        6. This was the first time Ms. Powers-Barnhard was sexually abused by Rick Butler and

   she was sexually abused numerous times thereafter.

        7. Ms. Powers-Barnhard brings this lawsuit to recover for the emotional and physical

   suffering she has suffered due to the negligence of Sports Performance Volleyball Club and

   U.S.A. Volleyball and to ensure that no other girl is forced to suffer the abuse and physical and

   mental trauma she felt and continues to feel.

                                              PARTIES

       8. At    all   times   herein   mentioned,   defendant    GLV,     INC.   dlb/a     SPORTS

  PERFORj~4ANCE VOLLEYBALL CLUB and GREAT LAKES CENTER was a not for

  profit corporation incorporated in the State of Illinois and by virtue of the laws of the State of

  Illinois.

      9. At     all   times   herein   mentioned,   defendant   GLV,     INC.    d/b/a   SPORTS

  PERFORMANCE VOLLEYBALL CLUB and GREAT LAKES CENTER was located at

  579 North Oakhurst Drive, Aurora, IL 60502.
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 5 of 20



        10. At all times herein mentioned, defendant U.S.A. VOLLEYBALL was a not for profit

    corporation incorporated in the State of Colorado and by virtue of the laws of the State of

    Colorado.

       11. At all times herein mentioned, defendant U.S.A. VOLLEYBALL was located at 4065

    Sinton Road, Suite 200, Colorado Springs, CO 80907.

       12. At all times herein mentioned, defendant RICK BUTLER was a volleyball coach

   operating under the direction and control of defendants GLV, INC. d/b/a SPORTS

   PERFORMANCE VOLLEYBALL CLUB and GREAT LAKES CENTER and U.S.A.

   VOLLEYBALL.

       13. At all times herein mentioned, defendant RICK BUTLER was an agent, servant and/or

   employee of defendants CLV, INC. d/b/a SPORTS PERFORMANCE VOLLEYBALL

   CLUB and GREAT LAKES CENTER and U.S.A. VOLLEYBALL.

       14. At all times herein mentioned, defendant CHERYL BUTLER was a volleyball coach

   operating under the direction and control of defendants CLV, INC. d/bfa SPOR1’S

   PERFORMANCE VOLLEYBALL CLUB and GREAT LAKES CENTER and U.S.A.

   VOLLEYBALL.

      15. At all times herein mentioned, defendant CHERYL BUTLER was an agent, servant

  and/or   employee   of defendants    CLV,     INC.      dfb/a   SPORTS   PERFORMANCE

  VOLLEYBALL CLUB and GREAT LAKES CENTER and U.S.A. VOLLEYBALL.

                                   FACTS OF THE CASE

      16. Plaintiff SARAH POWERS-BARNHARD was a high school volleyball player and a

  member of Sports Performance Volleyball Club from approximately 1981 to 1984. Defendant

  RICK BUTLER was Ms. Powers-Barnhard’s coach at Sports Performance Volleyball Club.

  Defendant RICK BUTLER started to initiate inappropriate behavior toward Ms. Powers..
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 6 of 20


     Barnhard on Ms. Powers-Barnhard’s        6~ birthday, when Defendant Rick Butler took ~vls.

     Powers-Barn~hard to a back stairwell and hugged her.

            17. During her time with Sports Performance Volleyball Club, Ms. Powers-Barnhard~s

     volleyball team took a trip to Michigan, Syracuse, New York, and Canada in approximatel~’.

     July of 1981. At one of their practices during this trip, Defendant RICK BUTLER threw a

     volleyball past Ms. Powers-Barnhard’s head and yelled to get her a bus ticket because she was

    going home on a bus. Afier this, he forced Ms. Powers-Barnhard to sit alone in the equipment

    bus on the way to the dorm building while he let the rest of the team take the learn bus and took

    the rest of the team to get ice cream.

           18. On this same trip Ms. Powers-Barnhard and her teammates were staying in an empty

    summer dorm building in Syracuse, New York when Defendant RICK BUTLER asked Ms.

   Powers-Barn]iard to see him in an upstairs private lounge in the dorm building. Defendant

   RICK BUTLER then told her that she needed to understand that to achieve all of her goals and

   dreams of becoming a professional volleyball player, she needed to follow him blindly and do

   as he said. Defendant RICK BUTLER then proceeded to kiss and grope Ms. Powers-

   Barnhard. This was the beginning of the inappropriate sexual contact and it only escalated from

  there.

      19. During the Canadian part of the trip, Defendant Rick Butler plied the entire warn

  including plaintiff with alcohol, and they became extremely intoxicated. Throughout this entire

  trip, Defendant RICK BUTLER kissed and fondled Ms. Powers-Bamj~&d.

     20. Within a week of being back home, Defendant Rick Butler invited the team to his

  house, served them a drink called “tequila sunrise,” and got them extremely intoxicated again.

 Later in the evening, Defendant RICK BUTLER took Ms. Powers-Barnhard’s head into his

 lap and stroked her hair while another player watched.
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 7 of 20



        21. Days later Defendant RICK BUTLER’s conduct escalated when he took Ms. Powers-

    Barnhard to his house and proceeded to rape her. This was the just the beginning of the

    multiple rapes Ms. Powers-Barnhard suffered at the hands of Defendant RICK BUTLER.

        22. During a later trip to Germany, Defendant RICK BUTLER raped Ms. Po~vers

    Barnhard in the bathroom of a train car, with her entire team nearby. On the same trip. after an

    issue with their sleeping arrangements, the entire team and Defendant RICK BUTLER were

    forced to sleep on the floor in one large room. Defendant RICK BUTLER slept next to Ms.

    Powers-Barnhard and fondled her throughout the night, just feet away from the other girls.

       23. On several occasions, Defendant RICK BUTLER forced Ms. Powers-Barnhard to

    watch pornographic movies so she could “learn.”

       24. Defendant RICK BUTLER used both intimidation tactics and the pretext of talking or

   meeting about “team issues” to lure Ms. Powers-Barnhard to his house, car, and/or other

   secluded locations to sexually abuse Ms. Powers-Barnhard.

       25. Defendant RICK BUTLER would punish Ms. Powers-Barnhard during practice ii Ms.

   Powers-Barnhard did something to upset Defendant RiCK BUTLER.

      26. Defendant RICK BUTLER continued to harass and sexually abuse Ms. Po~vers

   Barnhard when she graduated from high school and went on to be a student at Western

   Michigan University.

      27. Additionally, because of the malicious, predatory, and intentional acts of defendant

  RICK BUTLER, plaintiff suffered catastrophic and lifelong injuries.

      28. In recent years, Defendant CHERYL BUTLER has repeatedly attacked Ms. Po’vcrs

  Barnhard on social media and, upon information and belief, Defendants RICK BUTLER and

  CHERYL BUTLER have directed younger players to reach out to Ms. Powers-Barnhard to

  tell her to stop telling her story. Everything that happened to Ms. Powers-Barnhard stemmed

  from what occurred in Syracuse.
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 8 of 20



                                 AS AND FOR A FIRST CAUSE OF ACTION
                                          FOR NEGLIGENCE

        29. Plaintiff repeats, reiterates, and realleges each and every allegation contained in those

    paragraphs of this Complaint marked and designated 1. through 28. inclusive, with the same

    force and effect as if hereinafter set forth at length.

        30. Plaintiff SARAH POWERS-BAR4}4~j~ is the manager of a volleyball club who

    resides at 117 Oak View Circle, Ponte Vedra Beach, FL 32082.

        31. At all times herein mentioned, Defendant RICK BUTLER is a volleyball coach who

    renders services throughout the United States, including in the state of New York.

       32. At all times herein mentioned, Plaintiff SARAH PO~VERS-BARJWHA1W was a

   student of defendant RICK BUTLER.

       33. At   all   times    herein   mentioned,     defendant   GLV,    INC.    d/bla    SPORTS

   PERFORM&J~CE VOLLEYBALL CLUB and GREAT LAKES CENTER was a domestic

   corporation duly organized and existing under and by virtue of the laws of the State of Illinois.

      34. At all times herein mentioned, plaintiff SARAH POWERS-BApJ~HARD was a

   student of defendant GLV, INC. dlb/a SPORTS PERFORMA~NCE VOLLEYBALL CLUB

  and GREAT LAKES CENTER and/or its agents, servants, employees, and contractors.

      35. At all times herein mentioned, defendant RICK BUTLER was an agent, servant and/or

  employee of defendant GLY, INC. dlbla SPORTS PERFORMANCE VOLLEYBALL

  CLUB and GREAT LAKES CENTER.

     36. At all times herein mentioned, defendants RICK BUTLER and GLV, INC. dlh/a

  SPORTS PERFORMANCE VOLLEYBALL CLUB and GREAT LAKES CENTER were

 all agents, servants, and/or employees of one another.
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 9 of 20



        37. At all times herein mentioned, defendant RICK BUTLER and GLV, iNC. dlbla

    SPORTS PERFORMANCE VOLLEYBALL CLUB and GREAT LAKES CENTER acted

    in concert with one another.

        38. On or about July 1981, Defendant RICK BUTLER forcibly attacked SARAH

    POWERS-BARNHARD during a meeting with her in the upstairs lounge of an empty dorm

    building by groping her and trying to force himself onto her by kissing her. Defendant RICK

    BUTLER’s conduct escalated from there and each time he forced himself on her arid forcibly

    kissed her, groped her, fondled her, and/or otherwise sexually abused her.

       39. At all times mentioned herein, defendants RICK BUTLER and CLV, INC. d/b/a

   SPORTS PERFORMANCE VOLLEYBALL CLUB and GREAT LAKES CENTER.

   and/or their agents, servants, employees, and contractors owed its students and program

   participants, including SARAH POWERS-BARNHARD a duty of care to keep her safe from

   assault, battery, sexual misconduct, and other harms that ultimately befell SARAH POWERS

   BARMIARD.

      40. At all times mentioned herein, defendants RICK BUTLER and GLV, INC. d/b/a

   SPORTS PERFORMANCE VOLLEYBALL CLUB and GREAT LAKES CENTER

   and/or their agents, servants, employees, and contractors breached the above-stated duty in a

  negligent, reckless, and willful and wanton manner, and knew or should have known of that

  defendant RICK BUTLER had previously committed sexual attacks, assaults and batteries.

  and was likely to do so again, and caused Plaintiff to be battered and assaulted by defendant

  RICK BUTLER.

     41. As a result of the negligence of RICK BUTLER and CLV, INC. dlb/a SPORTS

  PERFORMANCE VOLLEYBALL CLUB and GREAT LAKES CENTER, plaintifi

  SARAH POWERS-BARNHARD was caused to suffer personal injuries, emotional distress.
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 10 of 20



      conscious pain and suffering, embarrassment, humiliation, nightmares, mental anguish. and

     other losses, all of which have not as yet been ascertained.

         42. By reason of the foregoing, the plaintiff is entitled to compensatory damages From

     defendants in such sums as a jury would find fair, just, and adequate, and the plaintiff is further

     entitled to punitive and exemplary damages from defendants in such sums as a jury would had

     fair, just, and appropriate to deter said defendants and other from future similar misconduct.

         43. The amount of damages sought exceeds the jurisdiction of all lower courts which would

     otherwise have jurisdiction.

        44. This action fails within exceptions to Article 16 of the C.P.L.R.

                           AS AND FOR A SECOND CAUSE OF ACTION
                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        45. Plaintiff repeats, reiterates and reahleges each and every allegation contained in those

    paragraphs of the complaint marked and designation I. through 44., inclusive, with the same

    force and effect as if hereinafter set forth at length.

       46. Defendant RICK BUTLER knew or reasonably should have known that the battery.

    assault, and his other improper conduct would and did proximately result in physical and

   emotional distress to the plaintiff SARAH POWERS-BARNHÃpj)~

       47. Defendant CHERYL BUTLER knew or reasonably should have known that the onNne

   comments, online harassment, and her other improper conduct would and did proximately

   result in physical and emotional distress to the plaintiff SARAh POWERS-BAJ~NHARI).

      48. Defendant GLV, INC. d!b/a SPORTS PERFORMANCE VOLLEYBALL CLUB

   and GREAT LAKES CENTER knew or reasonably should have known that the Iàilure to

   prevent the battery and assault of plaintiff would and did proximately result in physical and

  emotional distress to the plaintiff SARAH ~
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 11 of 20


         49. Defendant U.S.A. VOLLEYBALL knew or reasonably should have known that the

     failure to prevent the battery and assault of plaintiff would and did proximately resuk in

     physical and emotional distress to the plaintiff SARAH POWERS-BARNI{&Jfl).

         50. Defendants had the power, ability, authority, and duty to stop the improper conduct that

     resulted in the battery and assault of plaintiff SARAH POWERS-BARNHARD and/or to

     intervene to prevent or prohibit said conduct.

        51. Despite said knowledge, power and duty, defendants negligently failed to act so as lo

    stop, prevent, and prohibit the improper conduct that resulted in the battery and assault ol’

    plaintiff SARAH POWERS-BARJcHA1N~ or otherwise protect her.

        52. The amount of damages sought exceeds the jurisdiction of all lower courts which ~vould

    otherwise have jurisdiction.

       53. This action falls within exceptions to Article 16 of the C.P.L.R.

                            AS AND FOR A THIRD CAUSE OF ACTION
                          NEGLIGENT RIRING/SUPERWSION/RETENTION

       54. Plaintiff repeats, reiterates, realleges each arid every allegation contained in those

   paragraphs of the complaint marked and designated 1. through 54., inclusive, with the same

   force and effect as if hereinafter set forth at length.

       55. Defendants GLV, INC. dlbla SPORTS PERFORMANCE VOLLEYBALL C:LUB

   and GREAT LAKES CENTER and U.S.A. VOLLEYBALL had a duty to supervise and

   prevent known risks of harm.

      56. Defendants GLV, INC. d/b/a SPORTS PERFORMANCE VOLLEYBALL CLUB

   and GREAT LAKES CENTER and U.S.A. VOLLEYBALL, knew or should have known

   that defendant RICK BUTLER sexually abused plaintiff SARAH POWERS-BARNIJARI)

  or had the propensity to do so.
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 12 of 20


          57. Defendants were negligent in hiring, retaining and supervising their personnel.

     including but not limited to defendant RICK BUTLER, who was careless, unskillful.

     negligent, reckless, and acted in a willful and wanton manner, and who had previously

     committed sexual attacks, assaults and batteries.

         58. As a result of such negligent hiring, retaining and supervising, plaintiff SARAH

     POWERS-BARNfl4aJZj.~ was caused to suffer serious personal injuries, emotional            dislress.


     conscious pain and suffering, mental anguish, and/or physical manifestations thereof, and other

    losses, all of which have not as yet been ascertained.

        59. The amount of damages sought exceeds the jurisdiction of all lower courts which would

    otherwise have jurisdiction.

        60. This action falls within exceptions to Article 16 of the C.P.L.R,

                 AS AND FOR A FOURTH CAUSE OF ACTION FOR ASSAULT

       61. Plaintiff repeats, reiterates and realleges each and every allegation contained in those

   paragraphs of this Complaint marked and designated 1. through 60., inclusive, with the same

   force and effect as if herein set forth at length.

       62. Defendant RICK BUTLER’S predatory, abusive, manipulative and unlawfti! ads

   against plaintiff SARAH POWERS~BARNHARD created a reasonable apprehension in Ms.

   Powers-Barnhard of immediate harmful or offensive contact to plaintiff’s person, all of which

  were done intentionally by defendant RICK BUTLER to plaintiff without plaintiff’s consent.

      63. As a direct and proximate result of the aforementioned assault, Plaintiff has sustained in

  the past, and will continue to sustain in the future, serious and severe psychological injuries and

  emotional distress, mental anguish, embarrassment and humiliation.

     64. As a direct and proximate result of the aforementioned assaults, plaintiff has incuircd

  medical expenses and other economic damages, and will now be obligated to expend sums of
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 13 of 20



      money for medical care and attention in effort to cure himself of his injuries and to alleviate

      her pain and suffering, emotional distress, mental anguish, embarrassment and humiliation.

            65. By reason of the foregoing, plaintiff SARAH POWERS~BARJ4FL&RD is entitled to

     compensatory damages from defendant RICK BUTLER in such sums a jury would find fair.

     just and adequate, and the plaintiff Ms. Powers-Barnhard, is further entitled to punitive and

     exemplary damages from defendant RICK BUTLER in such sums as a jury would find fair.

     just and appropriate to deter said defendant and others from future similar misconduct.

           66. The amount of damages sought exceeds the jurisdiction of all lower courts which would

     otherwise have jurisdiction.

           67. This action falls within exceptions to Article 16 of the C.P.L.R.

                     AND AS FOR A FIFTH CAUSE OF ACTION FOR BATTERY

          68. Plaintiff repeats, reiterates and realleges each and every allegation contained in those

    paragraphs of this Complaint marked and designated I. through 67., inclusive, with the same

    force and effect as if herein set forth at length.

          69. When plaintiff SARAH POWERS-BAR~II4~ was approximately sixteen years old.

    defendant RICK BUTLER confined Ms. Powers-Barnhard in her upstairs dorm room lounge

   and unlawfully sexually abused her by fondling Ms. Powers-Barnhard as he kissed and groped

   her.

          70. Defendant RICK BUTLER’s unlawful, abusive, manipulative, and predatory acts

   against Ms. Powers-Barnhard, amounted to a series of harmful and offensive contacts to

   plaintiff’s person all of which were done intentionally by defendant to plaintiff without

   plaintiff’s consent.

       71. As a direct and proximate result of the aforementioned battery, Plaintiff has sustained in

  the past, and will continue to sustain in the future, psychological injury, pain and sulTerine.
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 14 of 20



     serious and severe psychological and emotional distress, mental anguish, embarrassment and

     humiliation.

         72. By reason of the foregoing, plaintiff SARAH POWERS-BARJ1Jj&J~ is entitled to

     compensatory damages from defendant RICK BUTLER in such sums a jury would find fair.

    just and adequate, and the plaintiff; SARAH POWERS-BARNH~jjj), is further entitled to

     punitive and exemplary damages from defendant RICK BUTLER in such sums as a jury

    would find fair, just and appropriate to deter said defendant and others from future similar

    misconduct.

        73. The amount of damages sought exceeds the jurisdiction of all lower courts which would

    otherwise have jurisdiction.

        74. This action falls within exceptions to Article 16 of the C.P.LR.

    WHEREFORE, plaintiffs demand judgement against defendant in such sum as a jury would

    fmd fair, adequate and just containing the following relief:

           A.       A declaratory judgement that the actions, conduct arid practices of Detbndnnts

           complained of herein violated the laws of the State of New York;

           B.       An injunction and order permanently restraining Defendants from engagine in

           such unlawful conduct;

          C.        An award of damages in an amount to be determined at trial, plus prejudi.~ment

          interest, to compensate Plaintiffs for all monetary and/or economic harm; harm to her

          personal and professional reputations and loss of career fulfillment: for all non

          monetary and/or compensatory harm, including but not limited to, compensation for

          physical anguish and mental anguish; all other monetary and/or non-monetary losses

          suffered by Plaintiff~ and that by reason of the foregoing, Plaintiffs sustained dama~ics

          in a sum, pursuant to C.P.L.R. §3017, which exceeds the jurisdictional limits of nil

         lower courts;
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 15 of 20



           D.     An award of punitive damages;

          E.     An award of costs that Plaintiffs have incurred in this action, as ~vel}      us

          Plaintiffs’ reasonable attorney’s fees to the fullest extent permitted by law; and

          F.     Such other and further relief as this Honorable Court may deem just and proper.

       Dated:    New York, New York                     MERSON LAW, PLLC
                 August 21, 2019




                                                       By:___
                                                       Jordan K. Merson
                                                       Attorney for Plaintiff
                                                       150 East 58th Street, 34th Floor
                                                       New York, New York 10155
                                                       (212) 603-9100
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 16 of 20



     SUPREME COURT OF THE STATE OF NEW YORK                                    Index No.: O~rcS~S /2019
     COUNTY OF ONONDAGA
                            —_--——--------_------------      —     x
     SARAH POWERS-BARNHARD,
                                                                                      ATTORNEY
                                    Plaintiff                                        VERIFICATION
                    -against   -




    RICK BUTLER, CHERYL BUTLER, GLV, INC.
    dlbla SPORTS PERFORMANCE VOLLEYBALL CLUB
    and GREAT LAKES CENTER, and
    U.S.A. VOLLEYBALL,

                                   Defendants,

            JORDAN K. MERSON, an attorney duly admitted to practice in the Courts of New

    York State, and a member of the firm MERSON LAW, PLLC, attorneys for the plaintiffs in the

    within action hereby affirms under penalty of perjury:

           That he has read the within complaint and knows the contents thereof~ and that the same

    is true to his own knowledge, except as to the matters therein stated to be alleged upon

    information and belief and that as to those matters he believes it to be true,

           That the sources of information and knowledge are investigations and records in the

   file.

           That the reason that this verification is made by affirmant and not by the plaintiff is that

   the plaintiff is not within the County where the attorney has his office.

   Dated: New York, New York
          August2l,2019

                                                           JORDAN K. MERSON
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 17 of 20



        Index No, 007595                                                   Year 2019

        SUPREME COURT OF THE STATE OF NEW YORK
        COUNTY OF ONONDAGA

        SARAH POWERS-I3ARNI-IARI).

                                                                  P!aintijf(s,),

                               -   agaitzs     -




       RICK BUTLER, CHERYL BUTLER, GLV, INC. cl/b/a
       SPORTS PERFORMANCE VOLLEYBALL CLUB and
       GREAT LAKES CENTER, and U.S.A. VOLLEYBALL,


                                                                  Defendanr6c,),



                 SUMMONS AND Vl~RIFIED COMPLAINT


                              Merson Law. PLLC.
                                    .Ini, ,wis]ot I’Iasnt:fflc~


                           €)ft~i~~rnJ I~n, Qfflc~ fddrQxi ?~!,~nhmc
                            150 East 58” Street 34th Fl.
                           New York. New York 10155
                                 (212) 603-9100



       To:   All Parties
   Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 18 of 20




  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF ONONDAGA
  ___________________________________________X                            Index No.: 007595/2019
  SARAH POWERS-BARNHARD

                                          Plaintiffs,
                  -against-

  RICK BUTLER, CHERYL BUTLER, GLV, INC. dfb/a
  SPORTS PERFORMANCE VOLLEYBALL CLUB and
  GREAT LAKES CENTER, and U.S.A. VOLLEYBALL,

                                         Defendants,
 _____________________________________x
            NOTICE REGARDING AVAILABILITY OF ELECTRONIC FILING
                          SUPREME COURT CASES

         PLEASE TAKE NOTICE that (he matter captioned above has been commenced as an
 electronically filed case in the New York State Courts Electronic Filing System (“NYSCEF”) as
 required by CPLR § 2111 and Uniform Rule § 202.5-b (consensual electronic filing). This notice
 is being served as required by that rule.

       NYSCEF is designed for the electronic filing of documents with the County Clerk and the
Court and for electronic service of those documents, court documents, and court notices upon
counsel and unrepresented litigants who have consented to electronic filing.

         Electronic filing offers significant benefits for attorneys and litigants, permitting papers to
 be filed with the County Clerk and the Court and served on other parties simply, conveniently, and
quickly. NYSCEF case documents are filed with the County Clerk and the Court by filing on the
NYSCEF website, which can be done at any time of the day or night on any day of the week. The
documents are served automatically on all consenting e-filers as soon as the document is uploaded
to the website, which sends out an immediate email notification of the filing.

        The NYSCEF System charges no fee for filing, serving, or viewing the electronic case
record, nor does it charge any fees to print any filed documents. Normal filing fees must be paid,
but this can be done on-line.

       I) Parties represented by an attorney: An attorney representing a party who is served
          with this Notice must promptly either consent or decline consent to electronic filing
          and service through NYSCEF for this case. Attorneys registered with NYSCEF may
          record their consent electronically in the manner provided at NYSCEF site. Attorneys
          not registered with NYSCEF but intending to participate in e-filing must first create a
Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 19 of 20




        NYSCEF account and obtain a user ID and password prior to recording their consent
        by going to www.nycourts.gov/cfi]e. Attorneys declining to consent must file with the
        court and serve on all parties of record a declination of consent.

    2) Parties not represented by an attorney: Unrepresented litigants are exempt from
       e-fillng. They can serve and file all documents in paper form and must be served
       with all documents in paper form. However, an unrepresented litigant may consent
       to participate in e-flling.


   For information on how to participate in c-tiling, unrepresented litigants should contact the
   appropriate clerk in the Court where the action was filed or visit
   www.nycourts.gov/efileunrcprcscnted. Unrepresented litigants also are encouraged to visit
   www.nycourthe)p.gov or contact the Help Center in the Court where the action was filed.
   An unrepresented litigant who consents to c-filing may cease participation at any time.
   However, the other parties may continue to c-file their court documents in the case.

   For additional information about electronic filing and to create a NYSCEF account, visit
   the NYSCEF website at www.nycourts.gov/cfjlc or contact the NYSCEF Resource Center
   (phone:646-386-3033; email: efilc~nvcourts.gov).

   Dated: August_21, 2019


   Signature

   _Jprdan Merson
   Name

    ~1erson Law, PLLC
   Firm Name

   150 East    58th   Street,   34th   Floor
  Address

   New York, NY 10155
  City, State, and Zip

    212-603-9100
  Phone

    jmerson(~rnersonlaw.com
  E-mail
  Case 5:19-cv-01208-BKS-ATB Document 2 Filed 09/27/19 Page 20 of 20




 To:

 RICK BUTLER
 2433 Glenford Drive
 Aurora, IL 60502

CHERYL BUTLER
2433 Glenford Drive
Aurora, IL 60502

GLV, INC. dibla SPORTS PERFORMANCE VOLLEYBALL CLUB
and GREAT LAKES CENTER
579 North Oakhurst Drive
Aurora, IL 60502

U.S.A. VOLLEYBALL
4065 SinEon Road, Suite 200
Colorado Springs, CO 80907
